Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145078                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  KIEK INVESTMENTS, L.L.C.,                                                                               Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 145078
                                                                   COA: 302491
                                                                   Muskegon CC: 10-047208-CK
  CHARTER TOWNSHIP OF FRUITPORT,
           Defendant/Third-Party
           Plaintiff-Appellant,
  and

  MOORE & BRUGGINK, INC., JACKSON-
  MERKEY CONTRACTORS, INC., and THE
  OHIO CASUALTY INSURANCE COMPANY,
           Third-Party Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 29, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           t0716                                                              Clerk